Exhibit 10.6

SKECHERS U.S.A., INC.
2017 INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE

Skechers U.S.A., Inc., a Delaware corporation, (the “Company”), pursuant to its
2017 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (the “Participant”) the number of shares of
the Company’s Common Stock set forth below (the “Shares”) subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Agreement”) (including without
limitation the Restrictions on the Shares set forth in the Agreement) and the
Plan, each of which is incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Restricted Stock Award Grant Notice (the “Grant Notice”) and
the Agreement.

Participant:

[_________________________________________]

Grant Date:

[_________________________________________]

Total Number of Shares of Restricted Stock:

[______________________] Shares

Vesting Commencement Date:

[_________________________________________]

Vesting Schedule:

[_________________]

Termination:

If the Participant experiences a Termination of Service, any Shares that have
not become vested on or prior to the date of such Termination of Service will
thereupon be automatically forfeited by the Participant, and the Participant’s
rights in such Shares shall thereupon lapse and expire.

 

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice.  The Participant has reviewed the Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement and the Plan.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.  In addition, by signing below, the
Participant also agrees that the Company, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.2(c) of the Agreement
by (i) withholding shares of Common Stock otherwise issuable to the Participant
upon vesting of the Shares, (ii) instructing a broker on the Participant’s
behalf to sell Shares upon vesting and submit the proceeds of such sale to the
Company, or (iii) using any other method permitted by Section 2.2(c) of the
Agreement or the Plan.

SKECHERS U.S.A., INC.:Holder:

PARTICIPANT:

By:

 

By:

 

Print Name:

 

Print Name:  

 

Title:

 

  

 

Address:

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Skechers U.S.A., Inc., a Delaware corporation, (the “Company”) has granted to
the Participant the number of shares of Restricted Stock (the “Shares”) under
the Company’s 2017 Incentive Award Plan, as amended from time to time (the
“Plan”), as set forth in the Grant Notice.  Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and Grant Notice.

ARTICLE I.
general

1.1Incorporation of Terms of Plan.  The Award (as defined below) is subject to
the terms and conditions of the Plan, which are incorporated herein by
reference.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE II.
award of restricted stock

2.1Award of Restricted Stock.  

(a)Award.  Pursuant to the Grant Notice and upon the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in the Grant Notice, the Company has granted to the Participant an award of
Restricted Stock (the “Award”) under the Plan in consideration of the
Participant’s past and/or continued employment with or service to the Company or
any Subsidiary, and for other good and valuable consideration.  The number of
Shares subject to the Award is set forth in the Grant Notice.  The Participant
is an Employee, Director or Consultant of the Company or one of its
Subsidiaries.

(b)Escrow.  The Participant, by acceptance of the Award, shall be deemed to
appoint, and does so appoint, the Secretary of the Company or such other escrow
holder as the Administrator may appoint to hold the Shares in escrow as the
Participant’s attorney(s)-in-fact to effect any transfer of unvested forfeited
Shares (or Shares otherwise reacquired by the Company hereunder) to the Company
as may be required pursuant to the Plan or this Agreement and to execute such
documents as the Company or such representatives deem necessary or advisable in
connection with any such transfer.

(c)Removal of Notations.  As soon as administratively practicable after the
vesting of any Shares subject to the Award pursuant to Section 2.2(b) hereof,
the Company shall remove the notations on any Shares subject to the Award which
have vested (or such lesser number of Shares as may be permitted pursuant to
Section 11.2 of the Plan). The Participant (or the beneficiary or personal
representative of the Participant in the event of the Participant’s death or
incapacity, as the case may be) shall deliver to the Company any representations
or other documents or assurances required by the Company.

2.2Restrictions.

A-1

 

 

 

 

--------------------------------------------------------------------------------

 

(a)Forfeiture.  Notwithstanding any contrary provision of this Agreement, upon
the Participant’s Termination of Service for any or no reason, any Shares
subject to Restrictions shall thereupon be forfeited immediately and without any
further action by the Company, and the Participant’s rights in such Shares shall
thereupon lapse and expire.

(b)Vesting and Lapse of Restrictions; Acceleration.  As of the Grant Date, one
hundred percent (100%) of the Shares shall be subject to a risk of forfeiture
and the transfer restrictions set forth in Section 3.3 hereof (collectively,
such risk of forfeiture and such transfer restrictions, the
“Restrictions”).  The Award shall vest and Restrictions shall lapse in
accordance with the vesting schedule set forth in the Grant Notice (rounding
down to the nearest whole Share).  Notwithstanding the foregoing, in the event
of a Change in Control, the Award shall vest and the Restrictions shall lapse
with respect to all of the Shares subject thereto immediately prior to the
consummation of the Change in Control.

(c)Tax Withholding.  As set forth in Section 11.2 of the Plan, the Company shall
have the authority and the right to deduct or withhold, or to require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable federal, state and local taxes required by law to be withheld with
respect to any taxable event arising in connection with the Award.  The Company
shall not be obligated to transfer Shares held in escrow to the Participant or
the Participant’s legal representative until the Participant or the
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of the Participant resulting from the grant or vesting of the Award or
the issuance of Shares.  

(d)To ensure compliance with the Restrictions, the provisions of the
Organizational Documents of the Company, and/or Applicable Law and for other
proper purposes, the Company may issue appropriate “stop transfer” and other
instructions to its transfer agent with respect to the Restricted Stock.  The
Company shall notify the transfer agent as and when the Restrictions lapse.

2.3Consideration to the Company.  In consideration of the grant of the Award
pursuant hereto, the Participant agrees to render faithful and efficient
services to the Company or any Subsidiary.  

ARTICLE III.
other provisions

3.1Section 83(b) Election.  If the Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.

3.2Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons.  No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Award.

3.3Restricted Stock Not Transferable.  Until the Restrictions hereunder lapse or
expire pursuant to this Agreement and the Shares vest, the Restricted Stock
(including any Shares or other

A-2

 

 

 

 

--------------------------------------------------------------------------------

 

securities or property received by the Participant with respect to Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall be subject to the restrictions on transferability set
forth in Section 11.3 of the Plan.

3.4Rights as Stockholder.  Except as otherwise provided herein or set forth in
the Plan, upon the Grant Date, the Participant shall have all the rights of a
stockholder of the Company with respect to the Shares, subject to the
Restrictions, including, without limitation, voting rights and rights to receive
any cash or stock dividends, in respect of the Shares subject to the Award and
deliverable hereunder.  

3.5Tax Consultation.  The Participant understands that the Participant may
suffer adverse tax consequences in connection with the Restricted Stock granted
pursuant to this Agreement (and the Shares issuable with respect thereto).  The
Participant represents that the Participant has consulted with any tax
consultants the Participant deems advisable in connection with the Restricted
Stock and that the Participant is not relying on the Company for any tax advice.

3.6Adjustments Upon Specified Events.  The Administrator may accelerate the
vesting of the Restricted Stock in such circumstances as it, in its sole
discretion, may determine.  The Participant acknowledges that the Restricted
Stock is subject to adjustment, modification and termination in certain events
as provided in this Agreement and Section 13.2 of the Plan.

3.7Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 3.7, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.8Participant’s Representations.  If the Shares issuable hereunder have not
been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time of such issuance, the Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

3.9Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.10Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.11Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such Applicable Law.  To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such Applicable Law.

3.12Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may

A-3

 

 

 

 

--------------------------------------------------------------------------------

 

otherwise be provided by the Plan, no amendment, modification, suspension or
termination of this Agreement shall adversely affect the Award in any material
way without the prior written consent of the Participant.

3.13Successors and Assigns.  The Company or any Subsidiary may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Subsidiaries.  Subject to the restrictions on transfer set forth in Section 3.3
hereof, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

3.14Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the Award and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

3.15Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee or other service provider of the Company or any of its Subsidiaries or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and the Participant.

3.16Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Subsidiaries and the Participant with respect to the subject matter
hereof.

3.17Limitation on the Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Company and its
Subsidiaries with respect to amounts credited and benefits payable, if any, with
respect to the Shares issuable hereunder.

A-4

 

 

 

 